Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 lines 5-10 “to secure output power required according to operation point of motor, to calculate lower limit volte at which output voltage of boost converter does not oscillate, to set a target output volte of boost covet to value equal to or higher than Lowe limit voltage value   are end results.  What structure is doing this.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010-213404 cited by Applicant.
 
JP2010-213404 discloses boost converter control method boosting voltage input from power supply and supplying boosted voltage to load side,  method comprising securing output power required according to an operation point of motor  calculating lower limit voltage value at which output voltage of boost converter does not oscillate, setting a target output voltage of boost converter to value equal to or higher than lower limit voltage value and controlling boost converter so as to output voltage according to target output voltage  see paragraph 8-9, fig 2 #55, and abstract. 
Allowable Subject Matter


Claims 2-9 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose lower limit voltage set larger value an output power of motor is larger,  lower limit changing according to value of current response delay of motor , or current response delay of motor is smaller,  lower limit voltage is corrected by adding a correction value, correction value to become larger as frequency difference between resonance frequency of boost convert and oscillation frequency of motor become smaller ,  correction value set when frequency difference is 0 after  corrected frequency difference become smaller than frequency difference before correction and resonance frequency of boost converter is larger than oscillation frequency of motor,  and correction 




Prior art JP2004343918 and W)2019/215891 disclose boost converter and lower limit voltage. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846